DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/16/2019.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanley Jelic on 4/8/2022.

The application has been amended as follows: 
In claim 1, line 4 has been amended to recite “separated by a boundary, the method comprising:”
In claim 11, lines 2 - 3 have been amended to recite “interest comprising an object of interest and a reference that are separated by a boundary, the system comprising:”

Reasons for Allowance
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art for claims 1-10 is exemplified by Balanger et al. (US 2019/0247014, of record, hereinafter “Balanger”) and Thornton et al. (US 2017/0032519, of record, hereinafter “Thornton”). 
Regarding claim 1, Balanger discloses a thermoacoustic method for optimizing radio frequency (RF) energy delivery to a tissue region of interest with a thermoacoustic system ("RF source 36 is configured to generate short pulses of RF electromagnetic radiation that are directed into the region of interest ROI of the subject to deliver energy to tissue within the region of interest ROI of the subject S. The energy delivered to the tissue induces acoustic pressure waves that are detected by the thermoacoustic imaging system 26 using the one or more thermoacoustic transducer arrays 34," [0034]), the tissue region of interest comprising an object of interest and at least one reference that are separated by a boundary ("object of interest 110 is the subject's liver 110 and the reference is the subject's kidneys 120. Boundary 125 is shown in FIG. 4 for illustrative purposes only to identify an exemplary B-mode ultrasound image of the region of interest 100," [0039]), the method comprising:
directing, by a RF applicator, one or more RF energy pulses into the tissue region of interest ("RF source 36 is configured to generate short pulses of RF electromagnetic radiation that are directed into the region of interest ROI of the subject to deliver energy to tissue within the region of interest ROI of the subject S," [0034]);
detecting, by a thermoacoustic transducer, at least one multi-polar thermoacoustic signal generated at the boundary in response to the one or more RF energy pulses and processing the at least one multi-polar acoustic signal to determine a peak-to-peak amplitude thereof ("the recorded thermoacoustic data exhibits bipolar signals at a boundary between two different tissues. The strength of the bipolar thermoacoustic data is defined as a distance between two peaks of the bipolar signal," [0046]; “thermoacoustic data obtained from the boundary between the object of interest and the reference is a bipolar signal. The strength of the bipolar signal represents the absorption property difference between the object of interest and the reference," [0049]);
directing, by the RF applicator, one or more RF energy pulses into the region of interest to make a thermoacoustic measurement and determine a parameter of the object of interest ("The two (2) sets of thermoacoustic data are analyzed to determine the electric field strength at a boundary between the object of interest and the reference. Using the electric field strength at the boundary, the fractional fat content of the object of interest is estimated,” [0041]; "If the estimated fractional fat content is less than the threshold, ill is determined that the subject does not have liver disease and thus the object of interest is graded as a zero (0) (step 230). If the estimated fractional fat content is higher than the threshold, it is determined that a disease such as steatosis is present (step 240)," [0054]).
Balanger fails to show detecting, by the thermoacoustic transducer, an artifact multi-polar thermoacoustic signal generated at a location other than the boundary in response to the RF energy pulses and processing the artifact multi polar acoustic signal to determine a peak-to-peak amplitude thereof, and applying an electromagnetic model coupled with a model of patient anatomy to determine a placement of the thermoacoustic transducer relative to the RF applicator, wherein the placement optimizes a signal-to-noise ratio of the at least one multi-polar thermoacoustic signal generated at the boundary or minimizes the artifact multi-polar thermoacoustic signal generated at a location other than the boundary.
Thornton discloses correcting fat-induced aberrations in ultrasound imaging. Thornton teaches detecting, by a thermoacoustic transducer, an artifact thermoacoustic signal generated at a location other than a boundary in response to RF energy pulses and processing the artifact acoustic signal to determine a peak-to-peak amplitude thereof ("segmenting further comprises determining a threshold intensity value, classifying pixels within the thermoacoustic absorption image having a threshold above the threshold intensity as being part of the at least one non-fat region; and classifying pixels within the thermoacoustic absorption image having a threshold below the threshold intensity as being part of the at least one fat region," [0013]; "thermoacoustic imaging system 26 comprises a radio-frequency (RF) source (not shown) configured to generate short pulses of RF electromagnetic radiation that are directed into the region of interest ROI of the subject to deliver energy to tissue ... ," [0029]). 
However, Thornton fails to teach applying an electromagnetic model coupled with a model of patient anatomy to determine a placement of the thermoacoustic transducer relative to the RF applicator, wherein the placement optimizes a signal-to-noise ratio of the at least one multipolar thermoacoustic signal generated at the boundary or minimizes the artifact multi-polar thermoacoustic signal generated at a location other than the boundary.
Further, no other prior art of record, either alone or in combination, teaches or reasonably suggests applying an electromagnetic model coupled with a model of patient anatomy to determine a placement of the thermoacoustic transducer relative to the RF applicator, wherein the placement optimizes a signal-to-noise ratio of the at least one multipolar thermoacoustic signal generated at the boundary or minimizes the artifact multi-polar thermoacoustic signal generated at a location other than the boundary, as recited in claim 1. 
Claims 11 requires features substantially similar to those of claim 1 (“one or more processors configured to process received multi-polar acoustic signals during calibration of the RF applicator to utilize an electromagnetic model coupled with a model of patient anatomy to determine a placement of the thermoacoustic transducer relative to the RF applicator”), and is therefore determined to be allowable over the prior art for similar reasons. 
Claims 2 - 10 and 12 - 20 are allowable by virtue of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793